TSX/NYSE/PSE: MFC SEHK:945 For Immediate Release March 16, 2012 Manulife Financial files 2011 Audited Annual Financial Statements and Related MD&A Toronto - Manulife Financial Corporation has filed its 2011 audited annual financial statements for the year ended December 31, 2011 and related MD&A with securities regulators, including with the Canadian Securities Administrators and with the U.S. Securities and Exchange Commission on Form 40-F. This information is available on the Company’s website at manulife.com. Shareholders may also request a hard copy of this information free of charge through the Company’s website. About Manulife Financial Manulife Financial is a leading Canada-based financial services group with principal operations in Asia, Canada and the United States. In 2012, we celebrate 125 years of providing clients strong, reliable, trustworthy and forward-thinking solutions for their most significant financial decisions. Our international network of employees, agents and distribution partners offers financial protection and wealth management products and services to millions of clients. We also provide asset management services to institutional customers. Funds under management by Manulife Financial and its subsidiaries were C$500 billion (US$491 billion) as at December 31, 2011. The Company operates as Manulife Financial in Canada and Asia and primarily as John Hancock in the United States. Manulife Financial Corporation trades as ‘MFC’ on the TSX, NYSE and PSE, and under ‘945’ on the SEHK. Manulife Financial can be found on the Internet at manulife.com. Media inquiries: Laurie Lupton (416) 852-7792 laurie_lupton@manulife.com Investor Relations: Anthony G. Ostler (416) 926-5471 anthony_ostler@manulife.com
